United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF JUSTICE, U.S.
MARSHALLS SERVICE, Baltimore, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1722
Issued: March 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 16, 2009 appellant filed a timely appeal from a May 14, 2009 merit decision of
the Office of Workers’ Compensation Programs affirming an October 10, 2008 decision that
denied his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established he sustained an injury in the performance of
duty on August 22, 2008 causally related to his employment.
FACTUAL HISTORY
On August 29, 2008 appellant, a 34-year-old criminal investigator, deputy U.S. marshal
(CIDUSM), filed a traumatic injury claim (Form CA-1) in which he alleges sustaining low back
pain on August 22, 2008 after breaking up a fight between two prisoners in a Maryland
Correctional Adjustment Center holding cell. Included in his CA-1 was a witness statement,

signed by Officer Bravett Bull, describing the events of August 22, 2008.
submitted an incident report concerning the August 22, 2008 incident.

Appellant also

In an August 28, 2008 report, Dr. Alphonso Dial, a Board-certified diagnostic radiologist,
reported that x-rays of appellant’s lumbar spine revealed spondylothesis at the L5 level with
Grade 1 spondylothesis of the L5 on S1. The x-rays also revealed severe degenerative changes
at the L5-S1 level.
On August 29, 2008 Dr. Dial reported that a magnetic resonance imaging (MRI) scan of
appellant’s lumbar spine revealed spondylothesis at the L5 level with Grade 2 spondylothesis on
L5 at S1. The MRI scan revealed moderate bilateral neural foraminal encroachment with contact
on the exiting L5 nerve root bilaterally at the L5-S1. Furthermore, the MRI scan revealed a
circumferential disc bulge at the L2-L3 with superimposed focal posterior central disc
protrusion, eccentric to the right, with mild impression on the anterior sac. The L2-L3
circumferential bulge also had a mild impression on the anterior thecal sac.
Appellant submitted a September 16, 2009 note in which Dr. Wilhelmina C. Paglinauan,
an internist, reviewed appellant’s history of injury and reiterated the content of Dr. Dial’s
August 29, 2008 report.
By decision dated October 10, 2008, the Office denied the claim. While it accepted that
appellant broke up a fight between two inmates on August 22, 2008, the Office denied the claim
because the medical evidence of record did not demonstrate that the alleged medical condition
was caused by the accepted employment incident.
On October 27, 2008 appellant, through his attorney, requested a hearing.
At a hearing, conducted February 11, 2009, appellant testified concerning his
employment duties and the events of August 22, 2008.
Appellant submitted a February 16, 2009 note in which Dr. Paglinauan opines that
appellant’s low back problems were caused by injuries sustained on August 22, 2008 when
appellant broke up a fight between inmates.
By decision dated May 14, 2009, the Office, affirming its October 10, 2008 decision,
denied appellant’s claim because the evidence of record did not establish the accepted
employment incident caused the alleged medical condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).

2

or disability for work for which he claims compensation is causally related to that employment
injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
ANALYSIS
The Office accepted that appellant broke up a fight between two inmates on
August 22, 2008. Appellant’s burden is to demonstrate that the accepted employment incident
caused a medically-diagnosed injury. Causal relationship is a medical issue that can only be
proven by probative, rationalized medical opinion evidence.8 The Board finds that appellant has
not submitted sufficient rationalized medical opinion evidence establishing causal relationship
and therefore has not established that he sustained an injury in the performance of duty on
August 22, 2008 causally related to his employment.
The reports and notes from Drs. Dial and Paglinauan have little probative value on the
causal relationship issue. Dr. Dial diagnosed spondylothesis at multiple levels, foraminal
encroachment and other conditions, but he did not proffer an opinion explaining how the
accepted employment incident caused any of the conditions he diagnosed.9 Dr. Paglinauan’s
September 16, 2009 note merely reviewed appellant’s medical history and repeated the substance
of Dr. Dial’s August 29, 2008 report. She did not offer any independent medical evaluation as to
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

G.T., id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
9

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB
332 (2001)

3

how the accepted employment incident would have pathologically caused appellant’s diagnosed
conditions. In Dr. Paglinauan’s February 16, 2009 note, she states that she had reviewed
appellant’s medical records and opines that appellant’s condition was caused by injuries
sustained on August 22, 2008 when appellant broke up a fight between convicts, but she did not
present findings on examination, proffer a diagnosis or explain how the accepted employment
injury caused a medically-diagnosed condition. These deficiencies reduce the probative value of
these physicians’ opinions such that their reports and notes are insufficient to satisfy appellant’s
burden of proof.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty on August 22, 2008 causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT May 14, 2009 and October 10, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: March 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

